THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION ONE

 STATE OF WASHINGTON,                          )         No. 80528-2-I
                                               )
                      Respondent,              )
                                               )         UNPUBLISHED OPINION
                 v.                            )
                                               )
 WILLIE BARNES, JR.,                           )
                                               )
                      Appellant.               )

       PER CURIAM — Willie Barnes appeals the financial obligations imposed following

his guilty plea to second degree assault. He contends, and the State concedes, that the

court erred in imposing supervision fees because he is indigent, the fees are not

mandatory, and the court expressed its intent to waive all non-mandatory financial

obligations. Barnes’ contention is supported by the record and the decisions in State v.

Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018) and State v. Dillon, 12 Wash. App. 2d 133,

456 P.3d 1199 (2020) (where defendant is indigent and record demonstrates court’s

intent to waive non-mandatory financial obligations, boilerplate financial obligations

should be stricken). We accept the concession of error and remand with directions to

strike the supervision fee from the judgment and sentence.